 Case 6:19-cv-00458-PGB-LRH Document 5 Filed 03/25/19 Page 1 of 6 PageID 29



                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

                                                  IN ADMIRALTY

In re KING MARITIME & EQUIPMENT
LLC, as Owner of the 2015 Yamaha HIN
YAMA4538C15,                                                      CASE NO. 6:19-cv-00458-PGB-LRH

        Petitioner.

                          RESPONSE TO EMMA ZIULKOWSKI'S UNOPPOSED
                                    MOTION TO INTERVENE

        COMES NOW Petitioner, ("Petitioner") KING MARITIME & EQUIPMENT LLC, as

Owner of the Yamaha wave runner bearing HIN YAMA4538C515 ("Vessel") at issue in this

above-captioned case, and files this Response to Emma Ziulkowski's Unopposed Motion to

Intervene (Doc. No. 4), and states:

                                                STATEMENT OF FACTS

        This matter arises from a wave runner collision that occurred on June 3, 2018. As stated in

Petitioner's initial Petition, Petitioner was not operating either of the vessels involved in the

accident. In fact, Ms. Ziulkowski acknowledges the same in her statement of facts admitting that

Eric Thims was operating the Vessel at the time of the accident and Joshua Shane Leonard was

operating the other vessel involved in the collision. (Doc. No. 4). In fact, the four people believed

to have been involved in the accident were Mr. Leonard (operator); Ms. Ziulkowski (passenger);

Mr. Thims (operator) and Ms. Abel (passenger).

        Ms. Ziulkowski appears to allege that her injuries were somehow related to Petitioner's

status as owner of the Vessel. Based on this, Ms. Ziulkowski asserts that she is entitled to intervene

in this matter. As will be discussed in more detail below, Petitioner does believe that Ms.

Ziulkowski should be involved in this proceeding but Petitioner objects to the procedure by which



     FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
 Case 6:19-cv-00458-PGB-LRH Document 5 Filed 03/25/19 Page 2 of 6 PageID 30
                                                                           CASE NO. 6:19-cv-00458-PGB-LRH


Ms. Ziulkowski attempts to intervene. Rather, Petitioner asserts that Ms. Ziulkowski should file a

claim in this action as provide for in Rule F(5), Supplemental Rules for Admiralty or Maritime

Claims.

        THE MOTION INCORRECTLY STATES THAT IT IS UNOPPOSED

        Ms. Ziulkowski's Motion is labeled "unopposed" when, in fact, Petitioner advised counsel

that the proper avenue to "intervene" in this matter was to file a claim on behalf of Ms. Ziulkowski

pursuant to Supplemental Rule F(5). No waiver of objection to the Motion was agreed to by the

undersigned on behalf of Petitioner. Notably, a copy of the motion was not provided to the

undersigned prior to the filing of same. King Maritime does oppose Ms. Ziulkowski's Motion to

Intervene, as procedurally improper believing that a she should instead file a claim pursuant to

Rule F(5).

              MS. ZIULKOWSKI'S MOTION IS IMPROPER IN THIS PROCEEDING

        Petitioner filed a Verified Petition for Exoneration or Limitation of Liability on March 8,

2019, pursuant to Rule F, Supplemental Rules for Admiralty or Maritime Claims. (Doc. No. 1).

Pursuant to Rule F (5), "Claims and Answer. . . . Each claim shall specify the facts upon which the

claimant relies in support of the claim, the items thereof, and the dates on which they accrued. If a

claimant desires to contest either the right to exoneration from or the right to limitation of liability

he claimant shall file and serve an answer to the complaint unless the claim has included an

answer." Rule F, Supplemental Rules for Admiralty or Maritime Claims.

        Ms. Ziulkowski's Motion to Intervene was and is improper based on Rule F. Ms.

Ziulkowski, as a claimant, has the options of filing a claim and/or answer to the petition. Filing a

Motion for Intervention pursuant to Rule 26 is improper in a Limitation of Liability action. Indeed,

the cases cited by Ms. Ziulkowski illustrate the point. Specifically, in Conservancy of S.W. Fla. v.




                                                             2
     FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
 Case 6:19-cv-00458-PGB-LRH Document 5 Filed 03/25/19 Page 3 of 6 PageID 31
                                                                           CASE NO. 6:19-cv-00458-PGB-LRH


U.S. Fish & Wildlife Serv., 2010 U.S. Dist. LEXIS 80274 (M.D. Fla. 2010) is a case in which

Plaintiff sought injunctive and declaratory relief requiring Federal Defendants to initiate

rulemaking to establish critical habitat for the Florida panther and arose mostly from the

Endangered Species Act. This is in no way related to the instant action which is steeped in maritime

law and is a fairly routine limitation of liability action. Ms. Ziulkowski reliance on Purcell v. Bank

Atlantic Financial Corp., 85 F. 3d 1508 (11th Cir. 1996), a case arising out of a class action suit

involving real estate exchange transactions, is also misplaced as irrelevant.

        Ms. Ziulkowski goes onto argue that, pursuant to the not-applicable Rule 26, her

application for intervention is timely, she has an interest in litigation, and her interests are not

adequately represented by the existing parties. Notably, Petitioner does not dispute that the Motion

for Intervention was filed timely, that Ms. Ziulkowski has a potential interest in the litigation or

that her interests are not represented by King Maritime or the undersigned in this action. Petitioner

simply asserts that the Motion to Intervene is not the proper procedure to assert the claim and that

Ms. Ziulkowski should be ordered to file a claim pursuant to Rule F if she chooses to proceed with

a claim against King Maritime.

        WHEREFORE, Petitioner respectfully requests this Honorable Court enter an Order

denying Ms. Ziulkowski's Motion to Intervene and for any such other and further relief deemed

appropriate by this Court.


Dated: March 25, 2019




                                                             3
     FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 6:19-cv-00458-PGB-LRH Document 5 Filed 03/25/19 Page 4 of 6 PageID 32
                                                                         CASE NO. 6:19-cv-00458-PGB-LRH


                                                     Respectfully submitted,

                                                     /s/ J. Michael Pennekamp
                                                     J. Michael Pennekamp
                                                     Fla. Bar No. 983454
                                                     Email: jmp@fowler-white.com

                                                     FOWLER WHITE BURNETT, P.A.
                                                     Brickell Arch, Fourteenth Floor
                                                     1395 Brickell Avenue
                                                     Miami, Florida 33131
                                                     Telephone: (305) 789-9200
                                                     Facsimile: (305) 789-9201
                                                     Counsel for Petitioner, King Maritime & Equipment
                                                     LLC




                                                           4
   FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
 Case 6:19-cv-00458-PGB-LRH Document 5 Filed 03/25/19 Page 5 of 6 PageID 33
                                                                           CASE NO. 6:19-cv-00458-PGB-LRH


                                        CERTIFICATE OF SERVICE

        I hereby certify that on March 25, 2019, the foregoing document was electronically filed

with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

served this day on all counsel of record on the attached Service List in the manner specified, either

via transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized

manner for those counsel or parties who are not authorized to receive electronically Notices of

Electronic Filing.

                                                             s/ J. Michael Pennekamp
                                                             J. Michael Pennekamp




                                                             5
     FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 6:19-cv-00458-PGB-LRH Document 5 Filed 03/25/19 Page 6 of 6 PageID 34
                                                                         CASE NO. 6:19-cv-00458-PGB-LRH


                                                SERVICE LIST

                                   CASE NO. 6:19-cv-00458-PGH-LRH

Brian T. Dunmire, Esq.
The Orlando Law Group, PL
12301 Lake Underhill Road, Suite 214
Orlando, FL 32828
E-Mail: bdunmire@theorlandolawgroup.com;
macosta@theorlandolawgroup.com
Telephone: (407) 512-4394
Facsimile: (407) 955-4654
Attorney for EMMA ZIULKOWSKI




                                                           6
   FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
